DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Straub (Reg. No. 36,941) on July 25, 2022.
The application has been amended as follows: 
Claim 1 (currently amended): 	A method 
	scanning, at [[the]] a first communications device located in a vehicle, for wireless networks;	
	using a steering wheel position sensor to detect turn information relating to a turn of the vehicle in which the first communications device is located;
	operating a processor in the vehicle to:
	identify one or more available access points based on wireless network identifiers received during said scanning, said identified access points including a first access point;
	prioritize individual identified access points, said step of prioritizing individual access points including prioritizing the first access point based on signal strength of a signal received from the first access point and one or more of: i) whether the first access point is a fixed or mobile wireless access point or ii) first access point motion information; [[and]]
	determine based on the detected turn information, [[if]] that a connection with an access point is likely to be lost in the near future; and
	control the first communications device to perform be lost in the near future.

Claim 3 (currently amended):	The method of claim 1, further comprising:
	selecting one or more of the prioritized access points to connect to based on the determined priority of the access points; 
	establishing connections with the selected one or more access points 

Claims 4-9 (canceled):	
	
 Claim 11 (currently amended): 	A system 
	a processor included in a vehicle configured to:
		operate [[the]] a first communications device in the vehicle to scan
		use a steering wheel position sensor to detect turn information relating to a turn of [[a]] the vehicle in which the first communications device is located;
		identify 
		prioritize
		determine, based on the detected turn information, [[if]] that a connection with an access point is likely to be lost in the near future; and
		control the first communications device to perform a scan for wireless networks in response to determining that the connection with said access point is likely to be lost 

Claim 12 (currently amended): 	The system of claim 11, 
	select one or more of the prioritized access points to connect to based on the determined priority of the access points; and
	establish connections with the selected one or more access points.

Claims 13-14 (canceled):	
 
Claim 15 (currently amended): 	The system of claim 12, wherein said processor is further configured to:
	determine a velocity vector for the first communications device.

Claim 16 (currently amended): 	The system of claim 15, wherein said processor is further configured to:
	determine a velocity vector corresponding to the first access point.

Claim 17 (currently amended): 	The system of claim 16, wherein said processor is further configured to:	
	compare the velocity vector of the first communications device to the velocity vector corresponding to the first access point, as part of being configured to prioritize individual identified access points.

Claims 18-19 (canceled):	

Claim 20 (currently amended): 	A non-transitory computer readable medium including computer executable instructions which when executed by a processor of a vehicle control the processor to: 
	control a first communications device[[,]] located in the vehicle to scan for wireless networks;
	use a steering wheel position sensor to detect turn information relating to a turn of the vehicle in which the first communications device is located;
	identify one or more available access points based on wireless network identifiers received during said scanning, said identified access points including a first access point;
	prioritize individual identified access points, said step of prioritizing individual access points including prioritizing the first access point based on signal strength of a signal received from the first access point and one or more of: i) whether the first access point is a fixed or mobile wireless access point or ii) first access point motion information; and
	determine based on the detected turn information, [[if]] that a connection with an access point is likely to be lost in the near future; and
	control the first communications device to [[a]] scan for wireless networks in response to determining that the connection with said access point is likely to be lost 

Claim 23 (currently amended):   The method of claim 22, wherein determining [[if]] that a connection with said access point is likely to be lost in the near future includes:
	determining, from the access point route information and information about a route of the first communications device, that a turn by one of said access point and the first communications device but not the other is likely to result in loss of the connection with said access point. 

Claim 26 (currently amended):   The system of claim 11, wherein said processor is further configured to:
	establish a new connection with another access point prior to losing the connection with said access point.

Claim 27 (currently amended):   The system of claim 11, wherein said processor is further configured to control the first communications device to:
	receive from said access point a message providing access point route information indicating an expected change in a route of said access point.

Claim 28 (currently amended):   The system of claim 27, wherein said processor is further configured to control the first communications device, as part determining if a connection with said access point is likely to be lost in the near future, to:
	determine, from the access point route information and information about a route of the first communications device, that a turn by one of said access point and the first communications device but not the other is likely to result in loss of the connection with said access point. 

Claim 29 (currently amended):   The system of claim 28, wherein said processor is further configured to control the first communications device to:
	determine the route of the first communications device from a route or destination that was entered into i) a vehicle guidance system, ii) a navigation system or iii) both a vehicle guidance system and a navigation system.

Claim 30 (currently amended):   The system of claim 28, wherein the near future is a time period less than a minute.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646